Citation Nr: 0125193	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  01-00 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the 
service-connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability.  




REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney





ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

The veteran had active military service from August 1967 to 
September 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision of the RO that 
granted service connection and assigned a 10 percent rating 
for PTSD, effective on June 22, 1999.  The RO then assigned a 
temporary total rating under the provisions of 38 C.F.R. § 
4.29 effective from November 22, 1999 through February 2000.  

In a rating decision of January 2001, the RO increased the 
rating to 30 percent, effective on June 22, 1999.  



FINDINGS OF FACT

1.  The service-connected PTSD symptoms include sleep 
impairment with nightmares, depressed mood and anxiety and 
produce no more that moderate disability.  

2.  The veteran has a high school education and occupational 
experience as a deckhand, a security person, an appliance and 
furniture repairman and a salesman.   

3.  The service-connected PTSD alone is not shown to prevent 
the veteran from obtaining and maintaining substantially 
gainful employment consistent with his education and 
employment experience.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
30 percent for the service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.7, 4.126, 4.130 including Diagnostic Code 9411 
(2001).  

2.  The criteria for a total rating based upon individual 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted, as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000), with implementing regulations.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  

The law and regulations have amended and clarified VA's duty 
to assist claimants in the development of the facts relevant 
to their claims.  With the exception of certain specified 
regulations, these changes are applicable to claims pending 
as of November 9, 2000, including the present claim before 
the Board.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Accordingly, the Board must assess whether the development of 
the veteran's claim and appeal has been sufficient to meet 
the enhanced obligations embodied in the VCAA.

In that regard, the Board finds that the notice and duty to 
assist provisions have been satisfied, and there is no 
prejudice to the veteran in proceeding with this appeal in 
light of the VCAA.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The RO has obtained the veteran's medical 
records, reviewed evidence submitted by the veteran, and 
provided the veteran with VA examinations to evaluate the 
severity the service-connected PTSD.  

The veteran in this regard has not identified any additional 
evidence that has not already been sought and associated with 
the claims file.  In addition, in May 2001, the veteran was 
notified of the implementation of the VCAA, and he was again 
advised of the evidence necessary to substantiate his claim 
for increase, and offered further opportunity to respond.  He 
was likewise advised in August 2001, of the applicable law 
and regulations governing a claim for a total compensation 
rating based on individual unemployability.  Accordingly, the 
Board finds that the mandate of the VCAA and applicable 
regulations has been met in this case.  


I.  Increased Rating for PTSD

The veteran was granted service connection for PTSD, 
effective on June 22, 1999. When originally assigned a 10 
percent rating, he appealed.  In January 2001, the RO 
increased the rating to 30 percent, effective from the date 
of the original grant of service connection.  However, as the 
veteran has expressed his desire for a higher rating, the 
issue remains in controversy and the Board will proceed with 
its appellate review.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

In addition, since the veteran is appealing the original 
assignment of a disability evaluation following an award of 
service connection, separate evaluations may be assigned for 
separate time periods that are under evaluation.  That is, 
the Board must consider "staged ratings" based upon the facts 
found during the time period in question.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

In assessing the severity of the service-connected 
disability, the Board reviews the evaluations as determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. §  4.7 (2001).  
 
With regard to evaluating disability due to mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign a rating based on 
all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  When evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment.  See 38 C.F.R. § 
4.126 (a), (b) (2001).  

The veteran is currently assigned a 30 percent rating for 
PTSD pursuant to 38 C.F.R. § 4.130 including Diagnostic Code 
9411.  A 30 percent rating is indicative of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent under this particular diagnostic code indicates 
evidence of occupational and social impairment with reduced 
reliability and productivity due to particular symptoms such 
as: flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
 
VA outpatient treatment records from May 1999 show that the 
veteran was evaluated in the mental health clinic for a 
longstanding history of alcohol and legal problems.  He 
reported having of worked as a "bouncer" for 15 years and on 
a gambling boat for 7 years as a deckhand; he was presently 
self-employed.  He had had no previous hospital admissions or 
psychiatric treatment.  

The veteran was admitted to the VA substance abuse program in 
June 1999 with an Axis I diagnosis of alcohol dependence, 
nicotine dependence, cannabis abuse and rule out PTSD/major 
depression.  At the time of his admission, he complained of 
chronic sleep problems with nightmares and flashbacks related 
to his military experience in Vietnam.  He was subsequently 
diagnosed as having PTSD related to service.  It was noted 
during his treatment sessions that he also suffered anxiety 
and tension related to his business.  His July 1999 discharge 
summary reflected diagnoses of alcohol and nicotine 
dependence and PTSD.  His global assessment of functioning 
(GAF) upon admission was that of 50, and at discharge his 
psychiatric condition was reported to be stable.  

The veteran was afforded a VA examination in October 1999.  
He reported having a work history of mixed legitimate and 
illegal jobs.  He stated that, for the past 15 years, he had 
been selling used furniture and appliances from his garage.  
He was unmarried, but had been involved in some significant 
relationships.  He had an adult daughter, whom he continued 
to see.  He reported that he was initially rehabilitated for 
alcohol sometime in 1994 while he was imprisoned.  

His VA hospitalization in June was a second effort.  The 
veteran stated that, despite his heavy drinking, he never 
lost work due to alcoholism, although his means of earning a 
living was often illegal.  He was currently involved in 
Alcoholics Anonymous and attended a VA aftercare group 
weekly.  

During the VA examination, the veteran complained of having 
nightmares as frequently as two times a week and as 
infrequently as every two months or more.  He reported 
experiencing flashbacks, but could not give clear examples.  
He reported being very uncomfortable in crowds and around 
other people, but did not have difficulty forming attachments 
with others.  He had a heightened startle response and 
experienced disturbed sleep.  He appeared to have some 
intrusive memories, but stated that he desired to return to 
Vietnam for a catharsis.  He reported having difficulty 
concentrating and increased irritability and angry outbursts.  

The VA examiner reported an Axis I diagnoses of: PTSD, 
pending verification of stressors, and alcohol abuse in early 
sustained remission.  The veteran's GAF score was reported to 
be that of 62, related to PTSD.  

The VA examiner noted that the veteran's symptoms were 
consistent with PTSD, with his history of alcohol abuse only 
recently in remission.  The examiner further noted his 
serious legal problems and unstable employment.  He stated 
that it was hard to judge whether the veteran's illegal and 
antisocial activities were related to his PTSD.  He found 
that, while the veteran appeared to be suffering from PTSD, 
he was also able to function relatively well and continued to 
run his own business.  He also had friends and was able to 
maintain a routine.  

In November 1999, the veteran was admitted to a 12 week VA 
inpatient program for treatment of substance abuse and PTSD 
symptoms.  His discharge summary in February 2000 reflected 
his successful completion of Phase I of the program.  His 
discharge note indicated that his psychological state at the 
time of discharge was not symptomatic of major 
psychopathology.  It was also noted that the veteran had 
actively participated in the program.  He showed improved 
anger management skills, lessened depressive symptoms and was 
able to gain relief from his intrusive imagery, nightmares, 
and negative self-beliefs.  He was referred for continued 
outpatient treatment.   

As demonstrated in VA outpatient clinical notes covering the 
period from February to June 2000, the veteran continued in 
treatment with no increase in symptomatology noted.  In June 
2000, the clinical notes showed that he remained alcohol 
free, but continued to have difficulty sleeping and exhibited 
a depressed mood.  His GAF was noted to be that of 55.  

A VA examination report of November 2000 reflected the 
veteran's complaints of having nightmares three to five times 
a week.  He reported having difficulty sleeping, with 
frequent awakenings and bursts of rage and irritability.  He 
stated that he was depressed and had little or no 
concentration since his 1998 release from jail.  He decided 
to end his small business because of lack of concentration 
and his lack of desire to become involved with people.  He 
avoided crowds and reported marked anxiety when exposed to 
Asians, sirens or fires.  He reported multiple alcohol 
relapses since his rehabilitation in June 1999.  

The veteran's mental status evaluation showed full 
orientation with normal tones but subdued rate and rhythm of 
speech.  His mood was depressed, and his affect appeared to 
be under-responsive, but not flattened.  His memory and 
intellect were intact and of average capacity.  Insight and 
judgment were not impaired.  The examiner reported the 
following diagnoses: Axis I - PTSD, chronic moderate; 
polysubstance dependence, chronic, in short-term remission.  
The GAF was reported as being that of 60, due to PTSD 
symptoms alone.  The examiner noted that the veteran's 
criminal probation, financial inadequacy and his 
homelessness, in conjunction with PTSD symptoms, all 
interfered with the veteran's ability to function.  The 
examiner reported that the veteran was competent and 
employable.  

In reviewing the evidence of record, the Board concludes that 
the veteran's PTSD symptomatology is not productive of 
increased disability such that a rating in excess of 30 
percent is warranted, at any time since the original award of 
service connection.  

Despite the veteran's assertions that his PTSD symptoms are 
severe enough to warrant an increased rating, the medical 
records show no evidence of flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks; 
difficulty in understanding complex commands; or impairment 
of short and long-term memory.  Likewise, there is no 
evidence of impaired judgment, impaired abstract thinking or 
difficulty in establishing and maintaining effective work and 
social relationships.  

The Board notes that the recent VA examination report 
indicated that the veteran's affect while under-responsive, 
was not flat and that he had not had affected speech or panic 
attacks.  His anxiety and tension have been reported 
heightened, but primarily in relationship to his business.  

Notwithstanding the veteran's recent decision to end his 
business, the evidence of record does not show that he has 
had difficulty establishing and maintaining effective work 
and social relationships.  The most recent examiner opined 
that the service-connected PTSD was only moderate in 
severity.  By his own admission he had several significant 
relationships, continued to have friendships, and an ongoing 
relationship with his adult daughter.  

Moreover, the veteran's GAF scores on examination were to be 
60 and 62 for PTSD alone.  These scores are not reflective of 
more than moderate symptoms for the service-connected PTSD.  
(The GAF scores are set forth in the DSM-IV, which has been 
adopted by the VA.  See 38 C.F.R. § 4.125 (2000)); see also, 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

While the veteran is shown to have some decrease in work 
efficiency due to his service-connected PTSD symptomatology, 
the Board finds that the preponderance of the evidence is 
against the claim for an increased rating higher than the 
currently assigned 30 percent.   



II.  TDIU

The veteran asserts that his PTSD symptomatology prevents him 
from obtaining substantially gainful employment.  

In order to establish service connection for a total 
disability rating, there must be an impairment so severe that 
it is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  

In reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided, that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  

The veteran's sole service-connected disability consists of 
PTSD, which is rated as 30 percent disabling, as discussed 
hereinabove.  Thus, he does not satisfy the percentage rating 
standards for individual unemployability benefits.  

Notwithstanding that the veteran does not meet the schedular 
criteria, it is the established policy of the VA that 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service- connected 
disabilities will be rated totally disabled.  

The veteran has a high school diploma (GED) and has been 
employed as a "bouncer," a deckhand and in a variety of other 
jobs.  It appears from the record that the veteran was last 
employed in June 2000 when he discontinued his business of 
repairing and selling used appliances and furniture.  

In reviewing the record, the Board finds no evidentiary 
basis, other than the veteran's assertions, to make a finding 
that he is unemployable due to PTSD.  He reported recently 
that he had closed down his business because he could no 
longer concentrate and lacked the desire to be with people, 
the November 2000 VA examination found the veteran was found 
fully competent and employable. Likewise, there is no 
evidence to show that the veteran's PTSD symptoms of chronic 
sleep impairment, nightmares, anxiety and irritability 
prevent him from obtaining substantially gainful employment.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim for a total compensation rating based on 
individual unemployability.  

Accordingly, as the preponderance of the evidence is against 
each of the veteran's claims for increased compensation 
benefits, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. §§ 1155, 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).   



ORDER

An increased rating in excess of 30 percent for the service-
connected PTSD is denied.  

A total rating based upon individual unemployability due to 
service-connected disability is denied.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

 

